Motions, insofar as they seek to dismiss the appeal from the various orders or decrees upon the ground that the respective orders or decrees are not appealable, denied, with leave to renew upon the argument of the appeal. Motions to dismiss appeals for failure to prosecute granted unless record and briefs in each appeal filed and served on or before August 1, 1960. If appeal to be argued at September 1960 Term, respondent’s brief must be filed on or before August 26. Appellant’s cross motion for an extension of time to perfect appeal denied except as heretofore granted.